Case: 3:19-cv-00263-WHR-MJN Doc #: 21 Filed: 01/27/21 Page: 1 of 1 PAGEID #: 2844




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


   Janice Wellman,
         Plaintiff,                                )
                                                   )
                                                   )     Civil Action No. 3:19-cv-263
                v.
                                                   )
                                                   )     Judge Rice
   Andrew Saul,                                          Judge Newman
   Commissioner of Social Security,                )
                                                   )
          Defendant.                               )
                                                   )
                                                   )


                                               ORDER

          This cause coming before the Court on the joint motion of the parties, due notice having

  been given, and the Court being fully advised,

          IT IS THEREFORE ORDERED THAT:

      I. The Parties' Joint Stipulation for an Award of Attorney's Fees under the Equal Access to
         Justice Act is accepted and the Commissioner shall pay Plaintiffs attorney fees in the
         amount of $5,700.00.

     2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
        United States subject to offset, consistent with Astrue v. Ratliff, I 30 S.Ct. 2521, 560 U.S.
        586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
        directly to Plaintiff's counsel pursuant to the EAJA assignment signed by Plaintiff and
        counsel; and

     3. The case remains terminated on the docket of this Court.



                                                       ut.J...Jr��
  IT IS SO ORDERED.

  Date:    1/26/2021                   Entered:
